I concur in the conclusion for the reason that I am of the opinion that the agreement entered into between the employer and the employee and approved by the State Industrial Commission, under section 7294, C. O. S. 1921, may be vacated by the Commission upon proof that the agreement was induced by the fraud of either party, and the Commission, under such circumstances, may make such an award as it was authorized to make had the fraud not been exercised in the first instance.
I am authorized to state that Mr. Justice HEFNER and Mr. Justice McNEILL concur in these views.
Note. — See under (1) R. C. L. Perm. Supp. p. 3664.